Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siler et al. (US 20200143585 A1).
Re claim 25, Siler discloses a method of generating computer graphics, the method comprising:
generating a first video subframe by casting a first set of rays in a first order to a first tile of pixels in a video frame (Seiler: paragraph [0056],  in particular embodiments, the ray caster 310 may instead cast ray bundles or beams from a collection of pixels into the scene so that larger sampling footprints may be examined at once; paragraph [0041], A ray caster may issue ray bundles corresponding to arrays of one or more aligned pixels, referred to as tiles); 
generating a second video subframe by casting a first set of rays in a second order to a second tile of pixels in the video frame, the second order different than the first order (Seiler: paragraph [0056],  in particular embodiments, the ray caster 310 may instead cast ray bundles or beams from a collection of pixels into the scene so that larger sampling footprints may be examined at once; paragraph [0041], A ray caster may issue ray bundles corresponding to arrays of one or more aligned pixels, referred to as tiles); and 
combining the first video subframe and the second video subframe into a rendered video frame (Siler: Fig. 11, step 1180; paragraph [0105], At step 1180, the pixel output block 550 may finalize the pixel output values and provide the pixel color values to the display 170. Particular embodiments may repeat one or more steps of the method of FIG. 11, where appropriate.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26, 36, 40, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Siler et al. (US 20200143585 A1) in view of Welch et al. (US 20180357033 A1).
Re claim 26, Siler does not specifically disclose varying a supersampling pattern among the pixels.  However, Welch discloses that in some embodiments, the preprocessing transforming 4K, 8K, or larger videos is done using ray tracing in order to obtain the best possible quality (Welch: paragraph [0061]), wherein in order to obtain anti-aliasing, the system makes use of adaptive super-sampling to calculate multiple rays for each final pixel (see, e.g., FIG. 15) (Welch: paragraph [0061]).  Since Siler and Welch relate to image rendering using ray tracing, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the subsampling of Welch with the system of Siler in order to facilitate expansion of video frames to cover an entire virtual environment (Welch: paragraph [0060]). 
Re claim 36, Siler discloses a non-transitory computer-readable storage medium (Siler: paragraph [0010]), the computer-readable storage medium including instructions that configure a computer to:
select between a first ray tracing order and a second ray tracing order for pixels in different tiles of a video frame (Siler: Fig. 10, step 1040).
Siler does not specifically disclose select[ing] between a first supersampling pattern and a second supersampling pattern for ray tracing particular ones of the pixels, based on whether the particular pixels are static or dynamic; and generate[ing] a plurality of video subframes by executing selected ray tracing orders and supersampling patterns.  However, Welch discloses that in some embodiments, the preprocessing transforming 4K, 8K, or larger videos is done using ray tracing in order to obtain the best possible quality (Welch: paragraph [0061]), wherein in order to obtain anti-aliasing, the system makes use of adaptive super-sampling to calculate multiple rays for each final pixel (see, e.g., FIG. 15) (Welch: paragraph [0061]).  Since Siler and Welch relate to image rendering using ray tracing, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the subsampling of Welch with the system of Siler in order to facilitate expansion of video frames to cover an entire virtual environment (Welch: paragraph [0060]).
Re claim 40, Siler discloses that the instructions further configure the computer to render a different subframe for each pixel position in the tiles (Seiler: paragraph [0056],  in particular embodiments, the ray caster 310 may instead cast ray bundles or beams from a collection of pixels into the scene so that larger sampling footprints may be examined at once; paragraph [0041], A ray caster may issue ray bundles corresponding to arrays of one or more aligned pixels, referred to as tiles).
Re claim 42, Siler discloses that the instructions further configure the computer to combine the video subframes into a rendered video frame (Siler: Fig. 11, step 1180; paragraph [0105], At step 1180, the pixel output block 550 may finalize the pixel output values and provide the pixel color values to the display 170. Particular embodiments may repeat one or more steps of the method of FIG. 11, where appropriate.).
Claim 44 recites the corresponding apparatus for implementing the instructions of claim 36.  Therefore, arguments analogous to those presented for claim 36 are applicable to claim 44.  Accordingly, claim 44 has been analyzed and rejected with respect to claim 36 above.

Allowable Subject Matter
Claims 27-35, 37-39, 41, 43, and 45-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482